Title: To Thomas Jefferson from William Wilberforce, 5 September 1808
From: Wilberforce, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     East Bourn, Sussex Sept  1808
                  
                  A Chairman of the General Committee of the African Institution, and by order of that body I have the honour to address you on Subject highly important to the great objects of its Establishment; Objects interesting to the humane and good of every Country, and such as the conduct of the American Government and people leads the Institution to hope will obtain in the United States an Approbation at least as general as they have received in Great Britain. The African Institution has also particular reason to believe that in you, Sir, the efforts of a Society formed for promoting Civilization and happiness in Africa, will meet with all that Encouragement and Support, which your high Station enables you, with propriety, to give to them
                  As the foundation of all the Hopes with which our Association was formed, and by which it is animated, is the Cessation of the Slave Trade, that grand obstacle which formerly opposed every effort to improve the State of Society in Africa, it naturally became one of our leading objects to secure this happy foundation by watching over the execution of the laws by which that odious traffic had been abolished but which unfeeling avarice might be expected, if possible, to elude. Some steps have accordingly been taken for that purpose, and as the British Government has realized the hopes of the Institution by establishing a Court of Vice Admiralty with Jurisdiction to enforce the Abolition Act at Sierra Leone in Africa, and by other preparatory measures, we pretty confidently trust that contraband Trade will not be found to defeat in any great degree the Intention of our Legislature, so far at least as respects the conduct of British Subjects openly acting as such, under the Colours of this Country
                  But we lament to hear that on the Windward Coast of Africa, a contraband Slave Trade has already been commenced, by Men who call themselves Americans, and navigate under the Flag and pass of the United States. In the month of March last two Vessels so navigated were captured on that Coast by Capt. Parker of the British Sloop of War 
                     went under suspicion, as is presumed that they were British Smugglers who had assumed the American flag to cover their illegal proceedings. The names of the Vessels, and even the State to which they profess to belong are as yet unknown but both of them were alleged to belong to the United States, and both were laden with Africans carried as Slaves, and meant to be carried into Slavery in the West Indies, contrary to the American law. They were detained and brought to Sierra Leone; but the Commission constituting a Court of Vice Admiralty in that Colony not having then arrived no proceedings could be had against them. Meantime it was necessary to land the Captive Africans about 165 in number in Sierra Leone; and as no Slavery is permitted in this Colony, it is not to be supposed that the Governor would either order them to be kept in confinement till the event of a Suit in England could be known there, or allow them to be transported thence as Slaves, especially as he must have been aware that they were entitled by the Law both of America and England to their freedom. Under these circumstances the Governor thought proper to allow them to be disposed of in the way appointed by our Abolition Act in cases of the condemnation of such property either as Prize of War or forfeited for illicit Trade. They were bound Apprentices as free Negroes to proper persons in the Colony under whom they might learn to work for their own livelihood, at the Expiration of these several terms. As to the Vessels it was necessary to sell them at Sierra Leone and the proceeds of the Sales will no doubt be remitted to abide the event of a Suit in the Admiralty here; for it is probable that a Suit will be commenced in our Court of Admiralty so soon as the papers arrive in England. Neither Captain Parker nor the papers connected with the transaction being yet come home, though both are on their way, we should have waited till their return, but we thought it best not to delay this communication partly from considering that it is not so much with a view to the Interests of Captain Parker that I have now the Honour of addressing you as to those of the wretched Victims whom he has rescued, and those Still more of the unknown Multitudes whose fate is involved in the decision you may form on this particular case. But still  I am urged to admit of no delay by the Reflection that though we might paus, the Slave Trade would continue its destructive Ravages without controul or intermission, only will increase the 
                     ness from the probability that they would not be long suffered to be practised with Impunity
                  We trouble you with the particulars of these cases, because they are unfortunately not likely to be the only Instances of such abuses on the Coast of Africa, but rather examples of an extensive practice fatal to the rising hopes of that Country unless it can be effectually suppressed
                  The practice is the more to be lamented, because it presents at the present conjuncture, when the Slave Trade of other Countries is suppressed by the effects of the War, that Sudden and almost total Stop of the demand for Slaves which might make a happy revulsion in the habit and opinions of the unfortunate Africans. On the windward Coast especially towards which the efforts of the Institution are chiefly directed, and when Sierra Leone already holds out safety and Encouragement to innocent Commerce and Industry, the existence of this contraband Slave Trade is particularly to be lamented; because there the Portuguese the only people who have not from choice or necessity discontinued the Traffic on the Coast of Africa in general, have only a Single Settlement; and they are willing, as it is supposed, to abstain from their Trade in Slaves on the whole of that great portion of the African Continent. But the Evils, however great, to be brought on Africa, by the Americans being suffered in fact, although forbidden by Law, to carry on the Slave Trade, will not be merely commensurate with the Trade in slaves really carried on by American Subjects and with American Capital. It is obvious that the danger of a great contraband Slave Trade carried on by British Subjects and British Capital will be materially encreased if they can safely use the American flag, because from the Identity of Language and Appearance, from similarity in the structure of their Vessels and other causes, that disguise can be most easily worn by them. At the same time these very circumstances make the prosecution of the Commerce by Americans peculiarly adverse to those Impressions which it is desirable to raise in the minds of the ignorant Natives. They will mistake the people of the two Countries for each other, and will scarcely beleive that Englishmen have in earnest abandoned the Trade while they see America engaged in it.
                  But it is needless to multiply Arguments in order to shew that the suppression of these shameful abuses of the American Flag is not only desirable but indispensably necessary to the just and beneficent principles which have dictated the Laws for abolishing the Slave Trade. The only question with you, we are confident, will be how can it be effectually suppressed? It cannot be expected perhaps that America should maintain Ships of War on the Coast of Africa for this purpose, or send Cruizers to the West Indies to intercept these Smugglers on their approach to the foreign Market. But if these contraband Traders should be perfectly exempt from the risk of Capture is there not reason to fear that this trade, which now in addition to all its other evils involves the moral guilt of piracy, may continue to be carried on to a very great and encreasing Extent; and that the persons engaged in it may laugh at the prohibitory Laws of their Country? May I be allowed therefore to submit to your consideration the propriety of some measure to be taken in the United States for the effectual Suppression of the American part of this contraband Commerce and to suggest in this view the adoption of some arrangement by which British Ships of War may be made in some respects instrumental in forwarding the objects of the American Legislature, American Ships of War being understood to have a similar Authority, in the case of British Offenders
                  As the Law now stands, it is to be feared that Officers making captures of this kind, though they cannot treat the Africa Captives as property, may be made liable to answer for them as such; for it seems that the British Tribunals of Prize have restored Cargoes of Slaves claimed by Americans though carried contrary to the Law of their own Country which prohibited the foreign Slave Trade, and though the case is now somewhat different, when the Laws of both Countries have prohibited the carrying Slaves from Africa at any direction, and declared them in cases of contraband carriage entitled to their freedom; yet there is reason to apprehend that the same Tribunals would still restore them to an American Claimant on proof of his Property therein, on the principle that a Court of Prize cannot enforce, or directly act upon, the municipal law of a foreign Country
                  The Committee of the African Institution, on receiving Information of the cases that have been mentioned, being anxious to save 165 Men, Women and Children from being restored to an illegal Captivity, and carried from Sierra Leone as Slaves; and being also desirous of ascertaining how far Africans in general; when the Subjects of an unlawful Trade, are entitled by the Law of Nations to protection submitted a case to the Kings Advocate; Doctors Arnold and Lawrence, and Mr. Stephen, on behalf as well of the Africans Seized in those American Vessels, as of the Captor, and their opinion thereon is enclosed.
                  You will see that in the event of a proceeding by the American Owners to compel an adjudication of the Vessels and Cargoes, those Gentlemen recommend a Claim of freedom for the Captives as an Experiment fit in this new case to be tried; but I am Sorry to add that in the consultation, though there was some difference of opinion on the subject, the preponderating judgment pretty strongly was that the Claim would not be successful; because the Africans being found in the possession of the American Claimants ought to be restored to them without reference to the question of Property arising on a Law of their own Country, which a Court of Prize has no Jurisdiction to try
                  It was further thought that in case of a Sentence of Restitution, the Court of Admiralty must by its process compel the return of the Africans into Captivity, and their transportation from Sierra Leone in the custody of the Claimants or their Agents.
                  That you may have before you all the legal considerations that bear on this new and most interesting question, I enclose a Copy of observations submitted to the Counsel.
                  With such prospects in the particular cases which have arisen and in the apprehension that any bad consequences the Captor must experience would give future impunity to all Slave Traders who may assume the American Character, the Committee of the African Institution has thought it a duty immediately to make that appeal to the Government of America which the Counsel have recommended, and which the Committee feels to be the most proper resort
                  May I not indulge the grateful hope that the day is not far distant when your Government, and our own, in prosecution of the wise and generous view opined in the late unratified Treaty, will proceed to settle some mutual concert for giving effect to their Laws for the Abolition of the Slave trade. On such an object I am confident there had not been, nor ever will be any difference of opinion, and I observe with pleasur in the Papers lately made public that the Article alluded to is not one to which any objections were made
                  But surely the Settlement of a point so interesting to Humanity, ought not to await the slow and perhaps difficult adjustment of all the various Interests which must be attended to in forming a Commercial Treaty between the two Nations; and since unhappily at the present moment differences exist which have prevented the conclusion of a Treaty, it is hoped that in favour of the unhappy Africans whose fate is suspended on the event of the cases here mentioned, but far more for the sake of the unknown captive thousands who may be taken in the same unlawful Trade, before a Treaty can be perfected, above all from the consideration of the irreparable detriment to which the great cause of Civilization in Africa will be exposed, if such abuses are not immediately checked, the American Government will benignantly interpose between the African Captives and any Citizens of the United States, or persons assuming that Character who may claim them as Slaves. But may we not also indulge the hope that a Compact formed between our two Countries for the benevolent purpose of stopping the Ravages of perhaps the most destructive Scourge that ever afflicted the human Race, may not only tend to dispose other States to agree to its suppression, but may lead to the Establishment of similar Agreements with other Countries, until at length all the civilized Nations of the Earth shall have come into this concert of Benevolence
                  We are assured by a great modern Historian (Dr. Robertson) that it was by a Compact of a similar Nature, established between a number of different Independent States, that in the Darkness and Anarchy of the middle ages, the Ravages of private War were arrested and in a great part of Europe, for near three Centuries, during which period, political order, Respect for the Laws, together with the equal administration of Justice made considerable progress. Surely a better precedent cannot be followed! Surely there never can exist an occasion more proper for resorting to such a measure and may we not hope, that the adoption of it would now be followed in Africa by the same happy consequences which it formerly produced in Europe
                  It is not however Sir for me to presume to point out what may best become the dignity and liberality of the American Government in respect of the Vessels. But we trust that of a Captor under a mistake as to the Law or the fact has unwarrantably Seized them it will not be forgotten that by the same Act he delivered 165 human Beings whom the American Government may feel itself bound to protect, from perpetual exile and Bondage and that on this account there will be no wish to subject him to any penal consequences
                  Recommending these cases and the subject at large to the humane and liberal consideration of your Government
                  I have the honour to be Sir with great respect Your most obedient and most humble Servant
                  
                     
                          W Wilberforce 
                     
                  
               